Citation Nr: 1404160	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-05 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to basic (non-service-connected) burial benefits.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active duty from July 1942 to December 1945.  He died in November 2007.  He was wounded in combat on Okinawa and received the Silver Star Medal.  The appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Albuquerque, New Mexico that denied entitlement to a basic burial allowance.  


REMAND

The RO denied entitlement to a basic burial allowance because the record did not show that the appellant paid burial expenses from her personal funds or that she was the executor or administrator of the Veteran's estate.  38 C.F.R. § 3.1601(1)(ii-iii) (2013).  The appellant contends that she is the Veteran's executor and has submitted a copy of the Veteran's will appointing her as such.  Under New Mexico law; however, an executor must be appointed by a judge and issued letters testamentary.  N.M.S.A. § 453-103 (1978).  The appellant has not been advised to submit proof that she was appointed the executor of the Veteran's estate.

Accordingly, this case is REMANDED for the following:

1.  Ask the appellant to submit a copy of her letters testamentary or other evidence that she was appointed the representative of the Veteran's estate by a competent state authority.

2.  If the claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



